
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.20



LA QUINTA CORPORATION

NON-QUALIFIED STOCK OPTION

GRANTED PURSUANT TO THE LA QUINTA CORPORATION
2002 STOCK OPTION AND INCENTIVE PLAN


        For good and valuable consideration, receipt of which is hereby
acknowledged, LA QUINTA CORPORATION (the "Company") does hereby grant to the
individual named on the last page of this document (the "Grantee") an option to
purchase the number of shares of common stock of the Company and an equal number
of shares of Class B common stock of La Quinta Properties, Inc. ("Paired
Shares") set forth on the last page of this document (the "Option") pursuant to
the Company's 2002 Stock Option and Incentive Plan (hereinafter called the
"Plan"). This Option is a Non-qualified Stock Option (as defined in the Plan)
with respect to the common stock of the Company and Class B common stock of La
Quinta Properties, Inc. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

        The price at which the Paired Shares may be purchased pursuant to this
Option (the "Exercise Price") is set forth on the last page of this document and
is subject to adjustment as provided in the Plan.

        This Option is subject to all of the provisions of the Plan and is
subject to the following additional terms and conditions.

        1.    This Option may be exercised at any time through the tenth
anniversary of the date hereof. The period during which this Option may be
exercised is hereinafter referred to as the "Exercise Period."

        2.    If the Grantee ceases to be an eligible participant under the Plan
by reason of the Grantee's death during the Exercise Period, this Option shall
be exercisable by the Grantee's Beneficiary during the Exercise Period.

        3.    This Option shall not be exercisable unless either (a) a
registration statement under the Securities Act of 1933, as amended, with
respect to the Paired Shares to be issued on the exercise of the Option shall
have become, and continues to be, effective, or (b) the Grantee (i) shall have
represented, warranted and agreed, in form and substance satisfactory to the
Company, at the time of exercising the Option that he or she is acquiring the
Paired Shares for his or her own account, for investment and not with a view to
or in connection with any distribution, (ii) shall have agreed to restrictions
on transfer in form and substance satisfactory to the Company and (iii) shall
have agreed to an endorsement which makes appropriate reference to such
representations, warranties, agreements and restrictions on the certificate(s)
representing the Paired Shares to be issued upon exercise of the Option.

        PAIRED SHARES ISSUED UPON EXERCISE OF THE OPTION WILL BE SUBJECT TO ALL
RESTRICTIONS ON TRANSFER IMPOSED BY THE COMPANY'S CERTIFICATE OF INCORPORATION
OR BY-LAWS OR BY APPLICABLE STATE OR FEDERAL SECURITIES LAWS.

        4.    This Option may be exercised in accordance with its terms by the
giving of written notice, in person or by registered mail, to the Company,
marked "Attention: Secretary of La Quinta Corporation," at the principal place
of business of La Quinta Corporation, 909 Hidden Ridge, Suite 600, Irving, TX
75038, of the election to purchase Paired Shares pursuant hereto accompanied by
the full payment for all Paired Shares being so purchased. Payment of the
purchase price may be made in one or a combination of the following methods:
(i) in cash or by electronic funds transfer; (ii) by check payable to the order
of the Company; (iii) through the delivery (or attestation to ownership) of
Paired Shares that have been purchased by Grantee on the open market or that
have been held by Grantee

--------------------------------------------------------------------------------


for at least six months and are not subject to restrictions under any plan of
the Company; or (iv) by notice and third party payment in such manner as may be
authorized by the Committee. In the event the Grantee chooses to pay the
purchase price by previously-owned Paired Shares through the attestation method,
the number of Paired Shares issued to the Grantee upon the exercise of the
Option shall be net of the Paired Shares attested to.

        THIS OPTION IS NOT TRANSFERABLE OTHERWISE THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION OR PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER
AND, DURING THE EXERCISE PERIOD, IS EXERCISABLE DURING THE LIFETIME OF THE
GRANTEE ONLY BY HIM OR HER OR THE PERSONAL REPRESENTATIVE OF HIM OR HER.

Name of Grantee:

Number of Paired Shares subject to this Option:

Exercise Price per Paired Share: $

Effective Date:

Expiration Date of Exercise Period:

    LA QUINTA CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Francis W. Cash
Its Chief Executive Officer and President

        This Option is hereby accepted on the terms and conditions set forth
herein and is expressly subject to all the provisions set forth in the La Quinta
Corporation 2002 Stock Option and Incentive Plan.


 
 
 
 


--------------------------------------------------------------------------------

Grantee

2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.20



LA QUINTA CORPORATION NON-QUALIFIED STOCK OPTION GRANTED PURSUANT TO THE LA
QUINTA CORPORATION 2002 STOCK OPTION AND INCENTIVE PLAN
